                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ALEX GUILLERMO SANCHEZ,

              Plaintiff,

v.                                                              No. CV 18-989 CG

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Alex G. Sanchez’ Motion to

Reverse and Remand for a Rehearing with Supporting Memorandum (the “Motion”),

(Doc. 15), filed March 7, 2019; Defendant Commissioner Nancy A. Berryhill’s Brief in

Response to Plaintiff’s Motion to Reverse and Remand the Agency’s Administrative

Decision (the “Response”), (Doc. 17), filed May 7, 2019; and Mr. Sanchez’ Reply in

Support of Motion to Reverse and Remand for a Rehearing with Supportive

Memorandum, (the “Reply”), (Doc. 18), filed May 21, 2019.

       Mr. Sanchez filed applications for disability insurance benefits and supplemental

security income on September 6, 2014. (Administrative Record “AR” 293, 299). In both

of his applications, Mr. Sanchez alleged disability beginning July 18, 2014. (AR 293,

299). Mr. Sanchez claimed he was limited in his ability to work due to arthritis in his

knees, diabetes, and a history of falling. (AR 316). Mr. Sanchez’ applications were

denied initially on December 2, 2014 and upon reconsideration on October 5, 2015. (AR

209, 212, 221).

       Mr. Sanchez requested a hearing before an Administrative Law Judge (“ALJ”),

                                             1
which was held on February 21, 2017 before ALJ Lillian Richter. (AR 127). At the

hearing, Mr. Sanchez appeared before ALJ Richter with a non-attorney representative,

Vick Kendahl, and a non-partial Vocational Expert (“VE”), Kathleen Mundi. Id. ALJ

Richter issued her decision on October 17, 2017 finding Mr. Sanchez not disabled at

any time between his initial filing date through the date of her opinion. (AR 71). After

ALJ Richter’s decision, Mr. Sanchez submitted additional medical evidence for review

by the Appeals Council. (AR 11-22, 30-31, 51-53). Shortly thereafter, the Appeals

Council denied Mr. Sanchez’ request for review, (AR 1-4), making ALJ Richter’s opinion

the Commissioner’s final decision for purposes of judicial review.

          Mr. Sanchez, now represented by attorney Michael Armstrong, argues in his

Motion that the Appeals Council committed reversible error in not considering additional

evidence submitted for review and ALJ Richter failed to properly evaluate his

impairments under Listing 1.02(A). (Doc. 15 at 1). The Court has reviewed the Motion,

the Response, the Reply, and the relevant law. Additionally, the Court has meticulously

reviewed the administrative record. Because the Appeals Council erred in not reviewing

additional evidence submitted after ALJ Richter’s decision, the Court finds that Mr.

Sanchez’ Motion should be GRANTED and this matter be REMANDED for further

proceedings.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98



                                              2
(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from



                                              3
being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A), 42 U.S.C.

§ 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether

a claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

he is not engaged in “substantial gainful activity”; (2) he has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) his impairment(s) meet or equal one

of the “listings”1 of presumptively disabling impairments; or (4) he is unable to perform

his “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv); see also Grogan v. Barnhart,

399 F.3d 1257, 1261 (10th Cir. 2005). If the ALJ determines the claimant cannot

engage in past relevant work, the ALJ will proceed to step five of the evaluation

process. At step five, the Commissioner bears the burden of showing that the claimant

is able to perform other work in the national economy, considering the claimant’s



       1.     20 C.F.R. pt. 404, subpt. P, app. 1.
                                             4
residual functional capacity (“RFC”), age, education, and work experience. Grogan, 399

F.3d at 1261.

     III.   Background

       Mr. Sanchez claimed he was limited in his ability to work due to arthritis in his

knees, diabetes, and a history of falling. (AR 316). At step one, ALJ Richter determined

that Mr. Sanchez had not engaged in substantial gainful activity since July 18, 2014, the

alleged disability onset date. (AR 63). At step two, ALJ Richter found that Mr. Sanchez

has the following severe impairments: diabetes mellitus, peripheral neuropathy,

degenerative disk disease in the lumbar and thoracic spine, chronic ligament tear,

osteoarthritis in the left knee, obesity, depression, and anxiety. Id.

       At step three, ALJ Richter determined that none of Mr. Sanchez’ impairments,

solely or in combination, equaled one of the listed impairments in 20 C.F.R. §§

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926. (AR 64). ALJ

Richter then found that Mr. Sanchez has the RFC to perform sedentary work with the

following limitations: he can occasionally stoop, climb ramps, and climb stairs; he can

never kneel, crouch, crawl, balance, or climb ladders, ropes or scaffolds; he should

avoid exposure to unprotected heights and moving mechanical parts; he is limited to

work that is primarily performed at the workstation; he may require use of a handheld

assistive device for ambulation; he is limited to simple, routine work, and occasional

interaction with supervisors, coworkers, and members of the public. (AR 65-66).

       In formulating Mr. Sanchez’ RFC, ALJ Richter stated that she considered Mr.

Sanchez’ symptoms and the extent to which those symptoms can reasonably be

accepted as consistent with objective medical and other evidence, as required by 20



                                              5
C.F.R. §§ 404.1529, 416.929 and Social Security Ruling (“SSR”) 96-4p. (AR 66). In

addition, ALJ Richter stated that she considered opinion evidence consistent with the

requirements of 20 C.F.R. §§ 404.1527 and 416.927. Id. ALJ Richter concluded that

some of Mr. Sanchez’ impairments could be expected to cause his alleged symptoms,

but she found that the intensity, persistence, and limiting effects that Mr. Sanchez

described were not entirely consistent with the evidence in the record. Id.

       Turning to the medical evidence in the record, ALJ Richter stated that she gave

“very little weight” to the opinion of Edward Auyang, M.D. and “little weight” to the

opinions of John Franco, M.D. and State Agency psychologist B. Rudnick, M.D. (AR 68,

69). Conversely, ALJ Richter gave “significant weight” to the opinions of State Agency

physicians Sharon Keith, M.D. and B. Duong, M.D., finding their assessments “generally

consistent with the objective medical evidence” in the record. (AR 68, 69). In addition,

ALJ Richter considered Mr. Sanchez’ testimony at the hearing, (AR 68), and other

medical evidence from previous physicians who treated Mr. Sanchez on a one-time or

repeated basis, (AR 66-68).

       At step four, ALJ Richter found that Mr. Sanchez is unable to perform his past

relevant work as a cook or a dietary aide. (AR 69). ALJ Richter then moved to step five,

noting that Mr. Sanchez was 44 years old on the alleged disability onset date, and was

therefore classified as a younger individual in accordance with the Regulations. Id. At

this step, ALJ Richter also determined that Mr. Sanchez has at least a high school

education and is able to communicate in English. Id.

       Further, ALJ Richter explained that if Mr. Sanchez had the RFC to perform the

full range of sedentary work, a finding of not disabled would be directed by Medical-



                                             6
Vocational Rule 202.21. (AR 70). However, ALJ Richter found that Mr. Sanchez’

limitations impeded his ability to perform the full range of sedentary work. Id. Therefore,

ALJ Richter relied on the testimony of the VE to determine applicable jobs Mr. Sanchez

could perform in the national economy. Id. ALJ Richter noted that the VE testified at the

hearing that an individual with Mr. Sanchez’ same age, education, work experience, and

RFC could perform the jobs of hand labeler, final assembler, and hand sorter. Id. After

finding the VE’s testimony consistent with the Dictionary of Occupational Titles, ALJ

Richter adopted the testimony of the VE and concluded that, because Mr. Sanchez is

capable of performing work existing in significant numbers in the national economy, he

is not disabled pursuant to 20 C.F.R. §§ 404.1520(g) and 416.920(g). (AR 70-71).

    IV.     Analysis

    Mr. Sanchez presents two arguments in his Motion before the Court. (Doc. 15). He

first argues the Appeals Council erred in determining that evidence he submitted was

not “new, material, and chronologically pertinent.” Id. at 1. Second, Mr. Sanchez argues

ALJ Richter failed to properly evaluate his impairments under Listing 1.02 at step three

of the sequential evaluation process. Id. In response, the Commissioner contends the

additional evidence Mr. Sanchez introduced was not chronologically pertinent because

the medical opinions were issued six months after ALJ Richter’s written decision. (Doc.

17 at 19-20). Furthermore, the Commissioner claims Mr. Sanchez “cannot establish that

he consistently met or equaled[] all of the criteria for the requisite durational period” to

satisfy Listing 1.02. Id. at 17.




                                              7
          a. Appeals Council Review

       After ALJ Richter issued her decision in October 2017, Mr. Sanchez submitted

additional medical records to the Appeals Council that supported his claim of disability.

Notably, Mr. Sanchez submitted medical records from Lovelace Medical Center, the

University of New Mexico Hospitals, and other medical facilities where he previously

sought treatment. (AR 2). However, Mr. Sanchez only alleges error in the Appeals

Council’s decision relating to five documents authored by Dr. Padilla and Dr. Franco.

These documents include: an “Assessment of Ability to do Work-Related Activities

(Physical),” authored by Dr. Franco and dated January 18, 2018, (AR 51-53); an

“Assessment of Ability to do Work-Related Activities (Non-Physical),” authored by Dr.

Franco and dated April 15, 2018, (AR 30-31); a “Medical Assessment of Ability to do

Work-Related Activities (Mental),” authored by Dr. Padilla and dated April 30, 2018, (AR

20-21); a “Psychological Evaluation,” authored by Dr. Padilla and dated April 30, 2018,

(AR 11-19); and a form entitled “12.04 Affective Disorders,” authored by Dr. Padilla and

dated April 30, 2018, (AR 22).

       On August 28, 2018, the Appeals Council notified Mr. Sanchez that it would not

review his newly submitted evidence because it “[did] not relate to the period at issue.”

(AR 2). Mr. Sanchez argues that although the medical reports were dated after ALJ

Richter issued her decision, the reports instructed the physicians to consider his

“medical history and chronicity of findings as from 2014 to current examination.” (Doc.

15 at 19). In response, the Commissioner contends “the fact that these doctors may

have considered evidence from the relevant time period does not mean that their




                                            8
opinions [] reflect back to [Mr. Sanchez’] functioning during the relevant time period.”

(Doc. 17 at 19).

       The Appeals Council must review additional evidence submitted after the ALJ’s

decision if the evidence is “new, material, and chronologically pertinent.” 20 C.F.R. §

404.970(b); Chambers v. Barnhart, 389 F.3d 1139, 1142 (10th Cir. 2004). The question

of whether evidence should have been reviewed by the Appeals Council is a question of

law, subject to de novo review. See, e.g., Krauser v. Astrue, 638 F.3d 1324, 1328 (10th

Cir. 2011); Chambers, 389 F.3d at 1142. If the court determines that additional evidence

is new, material, and chronologically pertinent, but the Appeals Council failed to

consider it, the case should be remanded to allow the Appeals Council to reevaluate the

ALJ’s decision in light of the additional evidence. Chambers, 389 F.3d at 1142.

                   i. Whether the Evidence is “New”

       Evidence submitted to the Appeals Council is considered new “if it is not

duplicative or cumulative” of other evidence in the record. Threet v. Barnhart, 353 F.3d

1185, 1191 (10th Cir. 2003) (citation omitted). Here, Mr. Sanchez contends the medical

reports submitted to the Appeals Council “were obviously new because they did not

exist at the time ALJ Richter issued her decision.” (Doc. 15 at 16). Further, Mr. Sanchez

argues the reports are not duplicative or cumulative because “the record does not

contain opinions pertaining to specific limitations.” Id. The Commissioner does not

contest Mr. Sanchez’ argument. See (Doc. 17 at 17-23). Therefore, after reviewing the

record, the Court agrees with Mr. Sanchez that the evidence before the Appeals Council

was neither duplicative nor cumulative, and thus qualifies as new.




                                             9
                 ii. Whether the Evidence is “Material”

        Evidence submitted after the ALJ’s decision is material to the determination of

disability “if there is a reasonable possibility that [it] would have changed the outcome.”

Threet, 353 F.3d at 1191. Here, ALJ Richter found that Mr. Sanchez has the RFC to

perform sedentary work with, inter alia, the following limitations: he can occasionally

stoop, climb ramps, and climb stairs; he can never kneel, crouch, crawl, balance, or

climb ladders, ropes or scaffolds; he is limited to work that is primarily performed at the

workstation; and he is limited to simple, routine work, and occasional interaction with

supervisors, coworkers, and members of the public. (AR 65-66).

        Conversely, the additional evidence from both Dr. Franco and Dr. Padilla

imposes significantly greater limitations on Mr. Sanchez’ abilities. For example, Dr.

Franco opined that Mr. Sanchez can never stoop or climb stairs and ramps. (AR 52). In

addition, Dr. Padilla opined that Mr. Sanchez has “marked” impairments in his abilities

to: carry out detailed instructions; maintain attention and concentration for extended

periods of time; perform activities within a schedule; maintain regular attendance and be

punctual within customary tolerances; sustain an ordinary routine without special

supervision; complete a normal workday and workweek without interruptions from

psychological based symptoms; and perform at a consistent pace without an

unreasonable number and length of rest periods. (AR 20).

        If ALJ Richter had incorporated these findings in her RFC determination, she

would have assessed greater limitations regarding both Mr. Sanchez’ physical and

mental impairments. As such, there is a “reasonable possibility” that this evidence would

have changed the outcome of ALJ Richter’s decision and it therefore qualifies as



                                             10
material. See Social Security Administration Program Operations Manual System,

POMS § 25020.010(B)(2)(A) (explaining that “mental abilities needed for any job”

include the ability to maintain concentration and attention for extended periods, perform

activities within a schedule, maintain regular attendance and be punctual, and to work in

coordination with or in proximity to others).

        The Commissioner disputes this conclusion by arguing the additional evidence

submitted for review is not supported by the record. (Doc. 17 at 20-22). For example,

the Commissioner argues the “record of mild depression and improvement with

treatment conflicts with Dr. Padilla’s April 2018 opinion,” and “the record suggests [Mr.

Sanchez’] depression was mild at best.” Id at 20, 21. The Commissioner’s argument is

inconsistent with the Court’s primary role when evaluating a denial of review by the

Appeals Council.

        Specifically, the Tenth Circuit Court of Appeals has explained that when a

claimant submits new evidence to the Appeals Council – and the Appeals Council

accepts and considers that evidence – it becomes a part of the record to be considered

by the district court in performing its review. Vallejo v. Berryhill, 849 F.3d 951, 955 (10th

Cir. 2017). However, here, the Appeals Council did not accept the additional evidence

when it denied Mr. Sanchez’ request to review ALJ Richter’s decision. (AR 2).

Therefore, the question before this Court is not whether the evidence is supported by

the record, but rather, whether the Appeals Council should have considered the

evidence. See Padilla v. Colvin, 525 Fed. Appx. 710, 712, n.1 (10th Cir. May 9, 2013)

(unpublished) (distinguishing the questions before the court when the Appeals Council




                                                11
rejects additional evidence in denying review and when the Appeals Council accepts

and considers evidence in denying review).

        It is therefore improper for the Court to perform an analysis of whether ALJ

Richter’s decision is supported by substantial evidence because the additional evidence

was not first considered at the administrative level. See Chambers, 389 F.3d at 1143

(explaining the Appeals Council “has the responsibility to determine in the first instance

whether, following submission of additional, qualifying evidence, the ALJ’s decision is

contrary to the weight of the evidence currently of record”), and Threet, 353 F.3d at

1191 (explaining that, if the Appeals Council fails to consider qualifying new evidence,

the case should be remanded so the Appeals Council may reevaluate the ALJ’s

decision in light of the complete evidence). Consistent with this understanding, the

Court will decline the Commissioner’s invitation to weigh ALJ Richter’s opinion or

otherwise analyze whether her rationale was supported by substantial evidence. Rather,

the Court concludes that because Dr. Padilla and Dr. Franco’s newly submitted reports

are likely to change ALJ Richter’s decision if accepted for review, these reports are

material.

                 iii. Whether the Evidence is “Chronologically Pertinent”

        Finally, the Court must determine whether the additional evidence is

chronologically pertinent. The Tenth Circuit has explained that evidence submitted to

the Appeals Council is chronologically pertinent when it relates to the time period on or

before the ALJ’s decision. Chambers, 389 F.3d at 1142. In addition, newly submitted

evidence is chronologically pertinent if it corroborates a prior diagnosis or a claimant’s

hearing testimony, and the evidence need not pre-date the ALJ’s decision. Padilla, 525



                                             12
Fed. Appx. at 713. As such, the additional evidence does not need to include a

retrospective opinion about the claimant’s limitations prior to the ALJ’s opinion. Id.

However, the Appeals Council is not required to consider additional evidence that

related to the existence of a possible impairment that had never been complained of by

the claimant and was not introduced before the ALJ. See Chambers, 389 F.3d at 1144.

        Here, Mr. Sanchez argues the medical opinions proffered by Dr. Franco and Dr.

Padilla are chronologically pertinent for a number of reasons, the first being that both

doctors were asked to consider his “medical history and chronicity of findings as from

2014 to current examination.” (Doc. 15 at 29). In addition, Mr. Sanchez argues he

began treatment with Dr. Franco two years before ALJ Richter issued her decision,

illustrating that his opinion relates back to the period at issue. (Doc. 18 at 3). The

Commissioner responds by arguing “the fact that these doctors may have considered

evidence from the relevant time period does not mean that their opinions [] reflect or

relate back to [Mr. Sanchez’] functioning during the relevant time period.” (Doc. 17 at

19). In addition, the Commissioner highlights inconsistencies between the two reports

authored by Dr. Franco, “further supporting a conclusion that he was offering opinions of

[Mr. Sanchez’] real-time limitations rather than a retrospective opinion.” Id.

        Each of the documents submitted to the Appeals Council for review were

authored after ALJ Richter’s decision. See (AR 2). Therefore, to be chronologically

pertinent, the documents must either corroborate Mr. Sanchez’ prior diagnoses or

hearing testimony, or otherwise “relate back” to the time period relevant to ALJ Richter’s

decision. See Chambers, 389 F.3d at 1142; Padilla, 525 Fed. Appx. at 713. The Court

will address the chronological pertinence of each document in turn.



                                             13
        First, the Assessment of Ability to do Work-Related Activities (Physical) details

Mr. Sanchez’ ability to: lift and carry; sit, stand, and walk; reach, handle, finger, and

push/pull; operate foot controls; climb stairs and ramps; and balance, stoop, kneel, and

crouch. (AR 51-53). This Assessment augments Mr. Sanchez’ severe impairment of

degenerative disk disease, evaluated by ALJ Richter pursuant to Listing 1.04 as an

“inability to perform fine and gross movements effectively,” and an “inability to sustain a

reasonable walking pace.” (AR 64). In addition, the Assessment corroborates Mr.

Sanchez’ hearing testimony regarding his difficultly walking and balancing (AR 136,

138), squatting (AR 138), sitting for extended periods (AR 139), and standing (AR 144,

145). As such, the Assessment should have been accepted for review by the Appeals

Council because it corroborates Mr. Sanchez’ hearing testimony and further

supplements ALJ Richter’s assessment of degenerative disk disease. Therefore, this

document is chronologically pertinent.

        Second, the Assessment of Ability to do Work-Related Activities (Non-Physical)

details Mr. Sanchez’ ability to: maintain attention and concentration for extended

periods; perform activities within a schedule; maintain regular attendance and be

punctual within customary tolerances; maintain physical effort for long periods of time

without a need to decrease activity or pace, or to rest intermittently; sustain an ordinary

routine without special supervision; complete a normal workday and workweek without

interruptions from pain or fatigue based symptoms; and to perform at a consistent pace

without an unreasonable number and length of rest periods. (AR 31). This Assessment

corroborates the limitations Mr. Sanchez described as a result of his severe depression

and anxiety. See (AR 65) (noting that Mr. Sanchez reported “serious limitation[s]” in his



                                             14
abilities to understand, remember and apply information, and concentrate, persist, and

maintain a pace). In addition, the Assessment relates to Dr. Rudnick’s report evaluating

Mr. Sanchez’ limitations, including his finding of mild restriction in activities of daily living

and mild difficulties in maintaining social functioning, concentration, persistence, and

pace. (AR 69). It was therefore erroneous for the Appeals Council to not review this

document. See Padilla, 525 Fed. Appx. at 713 (finding evidence chronologically

pertinent when it “relates to and augments” a physician’s earlier report).

        Similarly, the Medical Assessment of Ability to do Work-Related Activities

(Mental) describes Mr. Sanchez’ limitations in: remembering locations and work-like

procedures; understanding, remembering, and carrying out very short and simple

instructions; understanding, remembering, and carrying out detailed instructions;

maintaining attention and concentration for extended periods of time; performing

activities within a schedule; maintaining regular attendance and being punctual within

customary tolerances; sustaining an ordinary routine without special supervision; and

other limitations regarding concentration and persistence, social interactions, and

adaptation. (AR 20-21). This Assessment similarly corroborates the limitations Mr.

Sanchez described as a result of his severe depression and the symptoms reported by

Dr. Rudnick in his evaluation. (AR 65, 69). As such, the Appeals Council should have

considered this document.

        Next, the Psychological Evaluation assessed a wide range of Mr. Sanchez’

abilities, including: reported difficulties using stairs, balancing, and bending, (AR 13);

feelings of helplessness, hopelessness, and despair, id.; a “slow pained gait,” (AR 14);

a diagnosis of “Major Depressive Disorder, Recurrent,” and “Diabetes Mellitus type 2,”



                                               15
(AR 18); and a mild impairment in the ability to understand and remember basic

instructions, (AR 19). This Evaluation corroborates Mr. Sanchez’ hearing testimony

regarding his difficultly walking, balancing, and standing. (AR 136, 138, 144). In

addition, the Evaluation corroborates Dr. Rudnick’s diagnosis of depression and Mr.

Sanchez’ “remote history” of diabetes mellitus. (AR 66, 69). As such, this document is

chronologically pertinent and should have been considered by the Appeals Council.

          Finally, the form entitled “12.04 Affective Disorders” details Mr. Sanchez’ mental

and emotional disorders and related impairments. (AR 22). Specifically, Dr. Padilla’s

notations on the form indicate Mr. Sanchez’ impairments meet the criteria for depressive

syndrome. Id. Dr. Padilla indicated that Mr. Sanchez suffers from, among other things:

appetite and sleep disturbance; decreased energy; feelings of guilt or worthlessness;

and difficultly concentrating or thinking. Id. This form corroborates Mr. Sanchez’ prior

diagnoses of depression and further augments Dr. Rubnick’s report. Therefore, this

document should have been considered by the Appeals Council.

          In sum, the Court finds that each of the five documents presented for review

before this Court qualify as new, material, and chronologically pertinent. Specifically,

each document either corroborates, augments, or relates to a prior diagnosis or medical

opinion that was considered by ALJ Richter. Upon remand, the Appeals Council should

consider the additional evidence and determine whether ALJ Richter’s decision is

supported by substantial evidence.

     V.       Conclusion

     For the foregoing reasons, the Court finds that the Appeals Council erred in

denying review of the newly submitted qualifying evidence.



                                              16
     IT IS THEREFORE ORDERED that Mr. Sanchez’ Motion to Reverse and Remand

for a Rehearing with Supportive Memorandum, (Doc. 15), is GRANTED and this case is

to be REMANDED for further administrative proceedings before the Appeals Council

consistent with this opinion.

     IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                        17
